Citation Nr: 1616327	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  10-41 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased (compensable) rating for bilateral hearing loss from November 13, 2008.  

2.  Entitlement to an increased (compensable) rating for hypertension from November 13, 2008. 


REPRESENTATION

The Veteran is represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from September 1978 to September 1981, April 2003 to October 2003, and December 2003 to March 2005.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which in pertinent part denied increased (compensable) ratings for bilateral hearing loss and hypertension from November 13, 2008 (date of receipt of claim for increase).  

This matter was previously remanded by the Board in a September 2014 decision to schedule a Travel Board hearing.  A hearing was scheduled in April 2015; however, the Veteran did not report to the hearing; therefore, the request for a Travel Board hearing is withdrawn.  See 38 C.F.R. § 20.704(d) (2015).  


FINDINGS OF FACT

1.  For the entire rating period from November 13, 2008, audiometric and speech recognition testing has revealed, at worst, Level II hearing acuity in the right ear and Level I hearing acuity in the left ear.  

2.  For the entire rating period from November 13, 2008, the hypertension required treatment with continuous medication, and was manifested by a history of diastolic blood pressure of 95 prior to taking continuous medication.  


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) rating for bilateral hearing loss have not been met or more nearly approximated for any portion of the rating period from November 13, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014);	  38 C.F.R. §§ 3.385, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2015).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for a 10 percent rating, but no higher, for hypertension have been met for the rating period from November 13, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014);	 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.21, 4.104, Diagnostic Code 7101 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  	 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The duty to notify was satisfied in a December 2008 letter to the Veteran, which addressed the type of evidence needed to substantiate the claim, evidence of worsening or increase in severity, and general notice regarding how disability ratings and effective dates are assigned.  

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of relevant records.  	 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, private treatment records, VA treatment records, VA examination reports, and lay statements.  

VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A. 	 § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in December 2008, October 2011, and November 2013.  The Board finds that the VA examination reports, taken in light of the other lay and medical evidence of record, are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issue on appeal.  The VA examiner reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and assessed functional impairment.  

As discussed above, the Veteran was afforded the opportunity to testify before a Veterans Law Judge, but did not report to the hearing and did not provide any reason or good cause as to missing the hearing; therefore, the Board finds that the request for a hearing is withdrawn.  38 C.F.R. § 20.704(d).  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.   

Rating Criteria 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. 
§ 4.21. 

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered, and found inappropriate, the assignment of staged ratings for any part of the increased rating period on appeal.

Rating Bilateral Hearing Loss 

The Veteran is in receipt of a noncompensable (0 percent) disability rating for the service-connected bilateral hearing loss under 38 C.F.R. § 4.85, Diagnostic Code 6100 from November 13, 2008.  The Veteran is seeking a higher (compensable) rating for bilateral hearing loss for the entire rating period on appeal from November 13, 2008, and generally contends that the bilateral hearing loss warrants a compensable rating and causes functional impairment such as asking people to repeat themselves, difficulty hearing in a noisy environment, having to turn the television on loudly, and difficulty hearing instructions to follow along and participate in meetings.  See November 2013 VA examination report.  

Ratings for bilateral defective hearing range from noncompensable (0 percent) to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests at the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz  or Hz).  To evaluate the degree of disability from bilateral defective hearing, the rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85.  Pursuant to VA's rating schedule, the assignment of a disability rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations derived from the results of audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Table VIA, "Numeric Designation of Hearing Impairment Based Only on Pure Tone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the pure tone threshold average. Table VIA will also be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of	  38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).  

Under 38 C.F.R. § 4.86, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  Similarly, if the pure tone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will be elevated to the next higher Roman numeral.  	 38 C.F.R. § 4.86(b).  

The Board can accept and rate based on private audiometric test scores that are provided in graph form.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (noting that, because interpreting results from an audiometric graph involves fact finding, the Court is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss the results of the private audiometric testing); see also Savage v. Shinseki, 24 Vet. App. 249 (2011) (noting the Board may interpret results from a private audiometric graph, if it felt it had the expertise, and holding that the Board may not ignore such private audiometric test results that are of record).

After considering all the evidence, lay and medical, the Board finds that, for the entire initial rating period on appeal, the weight of the competent and probative lay and medical evidence demonstrates that a compensable initial disability rating for the service-connected bilateral hearing loss is not warranted.  For the entire initial rating period from November 13, 2008, the Veteran's bilateral hearing loss disability has exhibited no worse than Level II hearing in the right ear and Level I hearing in the left ear.  

The Veteran was afforded a VA examination in December 2008.  At that time, the audiometric results were as follows: 
      




HERTZ



500
1000
2000
3000
4000
RIGHT
5
12
58
65
65
LEFT
12
20
25
30
44

The puretone threshold average for the right ear was 50 decibels, and 29.75 decibels for the left ear.  The speech recognition scores using the Maryland CNC list revealed speech recognition ability of 92 percent in the right ear and 96 percent in the left ear. Applying the December 2008 findings to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level I hearing loss in the left ear, which warrants a noncompensable (0 percent) rating under Table VII.  38 C.F.R. § 4.85.  The Board additionally finds that the hearing impairment does not more nearly approximate the requirements under 38 C.F.R. § 4.86 for exceptional patterns of hearing loss as the pure tone threshold at 1000 Hertz for both the left and right ears is well under 55 decibels, and, while the puretone threshold at 1000 Hertz is under 30 decibels, the puretone threshold at 2000 Hertz is not 70 decibels or more for either ear.

In November 2013, the Veteran was afforded another VA examination to help assess the severity of the bilateral hearing loss.  At that time, the audiometric results were as follows: 
      




HERTZ



500
1000
2000
3000
4000
RIGHT
5
20
60
70
70
LEFT
15
15
30
35
50

The puretone threshold average for the right ear was 55 and 33 for the left ear.  The speech recognition scores using the Maryland CNC list revealed speech recognition ability of 88 percent in the right ear and 96 percent in the left ear.  Applying the October 2011 findings to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss in the right ear and Level I hearing loss in the left ear, which warrants a noncompensable (0 percent) rating under Table VII.  38 C.F.R. § 4.85.  The Board additionally finds that the hearing impairment does not more nearly approximate the requirements under 38 C.F.R. § 4.86 for exceptional patterns of hearing loss as the pure tone threshold at 1000 Hertz for both the left and right ears is well under 55 decibels, and while the puretone threshold at 1000 Hertz is under 30 decibels, the puretone threshold at 2000 Hertz is not 70 decibels or more for either ear.

Review of VA treatment records shows a diagnosis of bilateral hearing loss in 2005, but no additional audiometric results during the period on appeal from November 13, 2008.  

The Board has reviewed and considered the Veteran's statements regarding functional loss due to hearing impairment, including asking people to repeat themselves, difficulty hearing in a noisy environment, having to turn the television on loudly, and difficulty hearing instructions to follow along and participate in meetings.  See November 2013 VA examination report.  While these statements do paint a picture of the difficulty caused by the hearing impairment, these statements and medical evidence do not establish that a compensable rating is warranted for any part of the appeal period because a schedular rating is determined from the application of mechanical audiometric testing and speech recognition scores.  Importantly, the percentage bilaterally of speech recognition reflects high speech discrimination ability throughout the rating period on appeal.  

Despite the Veteran's contention that the service-connected bilateral hearing loss is severe enough to warrant a compensable rating for this period, the application of the rating schedule to the audiometric findings does not establish entitlement to a compensable disability rating for the entire rating period on appeal.  The Board does not find evidence that the rating assigned for the Veteran's bilateral hearing loss should be higher based on the facts found during the above-referenced period.  The weight of the competent and probative lay and medical evidence of record is against a compensable disability rating during the above-referenced period.  For these reasons, the Board finds that a preponderance of the evidence is against the appeal for a compensable rating for bilateral hearing loss for the entire rating period on appeal from November 13, 2008.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See  	 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Rating Hypertension

The Veteran is in receipt of a noncompensable (0 percent) rating for hypertension, under 38 C.F.R. § 4.104, Diagnostic Code 7101 for the entire rating period from November 13, 2008.  Under Diagnostic Code 7101, a 10 percent rating is assigned for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; is the minimum rating for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent disability rating is assigned for diastolic readings of predominantly 110 or more or systolic readings of 200 or more.  A 40 percent disability rating is assigned for diastolic readings of predominantly 120 or more.  A 60 percent disability rating is assigned for diastolic readings of predominantly of 130 or more.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  Although the schedular criteria do not specifically outline any criteria for a noncompensable (0 percent) rating, a 0 percent rating is assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2015).

Throughout the course of the appeal, the Veteran generally contends that the hypertension warrants an increased, compensable rating.  See August 2009 notice of disagreement.  The Veteran contends that, if he was not taking continuous medication, his blood pressure would be higher.  See February 2007 notice of disagreement.  

After review of all the evidence, both medical and lay, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a compensable, 10 percent rating for hypertension have been more nearly approximated from November 13, 2008.  While the hypertension requires continuous medication, prior to taking continuous medication, the Veteran had a history of diastolic blood pressure of 95, which, resolving reasonable doubt in favor of the Veteran, more nearly approximates diastolic blood pressure of 100.  

The Veteran was afforded a VA examination in December 2008 to help assess the severity of the hypertension.  At that time, three blood pressure readings were taken, and recorded as 120/80, 122/80, and 130/98.  The VA examiner noted the Veteran is required to take continuous medication.    

In October 2011, the Veteran was afforded another VA examination to help assess the severity of the hypertension.  At that time, the Veteran's blood pressure readings were 119/80, 122/85, and 120/82.  The VA examiner reported that the Veteran requires continuous medication.   

In November 2013, the Veteran was afforded another VA examination to help assess the severity of the hypertension.  At that time, the Veteran's blood pressure readings were 139/89, 126/80, and 130/83.  The VA examiner reported that the Veteran requires continuous medication.  

Review of VA treatment records during the rating period on appeal shows more than 20 blood pressure readings.  During that time period, the diastolic blood pressure fluctuated between 70 and 90, while the systolic fluctuated between 107 and 130.  Nonetheless, the Board notes that the during this time period, the Veteran was on continuous medication to control his blood pressure.  

The Veteran additionally submitted blood pressure readings from May 22, 2010 to November 31, 2011.  During that time, the diastolic blood pressure fluctuated between 70 and 99, while the systolic blood pressure fluctuated between 110 and 146.  During this time period, the Veteran was on continuous medication to control blood pressure.  

Review of service treatment records from April 2003 shows the Veteran was diagnosed with hypertension and was required to be on continuous medication at that time.  On five separate readings in April 2003, the diastolic blood pressure was between 85 and 95.  Additionally, during those readings, the systolic blood pressure was between 133 and 146.  

Based on the medical and lay evidence, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a 10 percent rating for hypertension is more nearly approximated.  At the time of diagnosis of hypertension, and before being on continuous medication, the Veteran's diastolic blood pressure was 95, and, therefore, near 100, and currently requires continuous medication to control, more nearly approximating the criteria for a 10 percent rating.  Moreover, even if the diastolic reading prior to medication was not "predominantly" 100 more, such requirement is still approximated, and the other criterion of medication has been met.  Applying the provisions of 38 C.F.R. § 4.21, such requirement of history of predominantly 100 diastolic reading much not be strictly required.  The general regulatory guidance for rating disabilities provides that it is not expected that all cases will show all the findings specified in the rating criteria.  All that is required is that the findings be sufficiently characteristic to identify the disease and the disability therefrom and to coordinate the rating with impairment of function.  Such requirement is met in this case as the history or diastolic blood pressure readings that approximate 100 show the elevated readings that were soon followed by blood pressure medication.  

Furthermore, at times while on continuous medication, the diastolic blood pressure reached 98 and 99, again, close to a diastolic blood pressure of 100.  Additionally, while the October 2011 and November 2013 VA examiner characterized the history as showing not showing diastolic blood pressure predominantly 100 or more, the examiners' characterization of such findings is only one piece of evidence relied upon to rate this Veteran's hypertension.  The question of whether there is a history of a diastolic blood pressure predominantly 100 or more is a factual determination ultimately made by VA adjudicators, considering all evidence, including blood pressure readings and lay evidence as to functional impairment.  For these reasons, resolving reasonable doubt in the Veteran's favor, the Board finds that the hypertension more nearly approximates the criteria for a 10 percent rating.  38 C.F.R. §§ 3.102, 4.3, 4.7, 4.21, 4.104, Diagnostic Code 7101.  

The Board additionally finds that the criteria for an increased rating in excess of 10 percent have not been more nearly approximated.  The medical and lay evidence of record does not show diastolic blood pressure predominantly 110 or more, or systolic blood pressure predominantly 200 or more.  It is only with application of reasonable doubt and 38 C.F.R. § 4.21 that even the criteria for a 10 percent rating are more nearly approximated, and not strictly met.  The highest the diastolic blood pressure has been during the period on appeal, and during service prior to taking continuous medication, is 99, while the highest the systolic blood pressure has been during the period on appeal, and during service prior to taking continuous medication, is 146; therefore, the Board finds that the criteria for a 20 percent rating have not been more nearly approximated for any period.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Extraschedular and TDIU Considerations 

The Board has considered whether referral for an extraschedular rating would have been warranted for the bilateral hearing loss or hypertension for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  	 38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 	 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology for both bilateral hearing loss and the hypertension are contemplated by the rating schedule, and no referral for extraschedular consideration is warranted.  Regarding bilateral hearing loss, the Veteran stated the functional loss from the bilateral hearing loss is asking people to repeat themselves, difficulty hearing in a noisy environment, having to turn the television on loudly, and difficulty hearing instructions to follow along and participate in meetings.  Nonetheless, the schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns, which are not demonstrated in this case, and as measured by both audiology testing and speech recognition testing.  The Veteran's complaints involve diminished auditory acuity and speech recognition.  Diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  Moreover, the testing is to be performed without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  The scores represent a rating made on the worst possible objective measure of performance.  In short, the Veteran does not have any symptoms or functional impairment from the service-connected bilateral hearing loss disability that is unusual or is different from those contemplated by the schedular rating criteria.  See Martinak v. Nicholson, 	 21 Vet. App. 447, 455 (2007) (in addition to providing objective test results, a VA audiometric examination report must address the functional effects caused by a hearing disability because an extraschedular rating under 38 C.F.R. § 3.321(b) "does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted."). 

Regarding the hypertension, the Board finds that the symptomatology and impairment caused by the Veteran's hypertension disability, throughout the appeal period, is fully contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria provide for disability ratings based on the predominant diastolic pressure and predominant systolic pressure shown during the rating period, as well as any history of diastolic pressure predominantly 100 or more with continuous medication required for control.  In this case, the Veteran's hypertension requires continuous medication for control and is manifested by a history of diastolic pressure of 100 or more.  Further, the Veteran has denied additional symptoms such as chest pain, passing out, lightheadedness, and/or dizziness.  There is no symptomatology and/or functional impairment that are not considered by the rating criteria.  For these reasons, the Board finds that the schedular criteria are adequate to rate hypertension, and referral for consideration of extraschedular rating is not required.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  	 	 38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the bilateral hearing loss and hypertension, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 	 § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court, in Rice v. Shinseki, 22 Vet. App. 447 (2009), held that a claim for a total rating based on individual unemployability due to service-connected disability (TDIU), either expressly raised by the veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not contended, and the record does not otherwise suggest, that the bilateral hearing loss and hypertension render him unemployable, but rather the evidence of record demonstrates the 

Veteran was working until February 2013 and then retired due to eligibility of service.  See November 2013 VA examination report.  The Veteran has not asserted, and the evidence does not otherwise suggest that the service-connected disabilities prevent the Veteran from working.  Accordingly, the Board concludes that a claim for TDIU has not been raised by the Veteran or the evidence of record.


ORDER

An increased, compensable rating for bilateral hearing loss is denied.  

An increased rating of 10 percent, but no higher for hypertension is granted.  



____________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


